Citation Nr: 1519019	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to May 1974.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for a bilateral hearing loss disability, tinnitus, a left and right knee disability, a cervical spine disability, and hypertension.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted in addition to reviewing the paper claims file.

The issues of service connection for a cervical spine disability and a left and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not manifest in service or within one year of separation, and is not otherwise related to a disease, injury, or event in service.

2.  The Veteran is competent to report having experienced tinnitus since service.

3.  A diagnosis of hypertension has not been shown by the competent evidence of record at any time during the pendency of this appeal.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Claimed hypertension was not incurred in service and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding tinnitus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding hearing loss and hypertension, in a correspondence dated in August 2011 prior to the March 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  

Also, the Veteran was provided a VA examination in October 2011 for his hearing loss and tinnitus claims.  The audiological examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and provided opinions supported by a rationale.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No VA examination has been afforded the Veteran in connection with his hypertension claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no competent evidence of a current hypertension disability, and there is a complete lack of competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and service.  The Veteran has offered no evidence beyond his own opinion that a disability with a nexus to service exists.  However, as a lay person, he is not considered competent to provide an etiological opinion for claimed hypertension as this is beyond his ability as a lay person to observe.  He also has not provided any statements indicating that he has persistent or recurrent symptoms of hypertension.  Therefore under McClendon there is no duty to provide an examination, nor has the Veteran requested one. 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has declined to testify before the Board.  Thus the duties to notify and assist have been met.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service Connection for Hearing Loss

The Veteran essentially contends that he has bilateral hearing loss from firing weapons and doing metal work in service.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service. 

In the instant case, service treatment records show that on the authorized audiological evaluation during enlistment in November 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

20
LEFT
25
10
5

15


On audiological evaluation upon separation in May 1974, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
30
LEFT
15
5
0
15
25

The Veteran did not complain of hearing loss upon separation, nor do treatment records reveal complaints of hearing loss during service.  

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss.  The examiner noted that the Veteran claimed his hearing loss and tinnitus existed since service and that the onset of symptoms was during military service when exposed to loud sounds when working with heavy equipment.  The Veteran described a gradual decline in hearing for both ears.  He states that as a metal worker in service he fired weapons and used hearing protection, and did not require a hearing conservation program.  After service he worked at an ice plant for one year, then as a carpenter, then at a plant.  Following those jobs he worked at a YMCA for two years and then at a car wash for six months.  He did not use hearing protection or a hearing conservation program at any of these jobs.  The examiner diagnosed the Veteran with right ear asymmetric hearing loss and left ear hearing loss.  The examiner noted upon review of the service treatment records that the Veteran had normal hearing upon separation from service.  The examiner opined that the Veteran's current hearing loss was less likely than not related to service, because the Veteran's hearing was normal upon separation and because there was not a significant threshold shift between the entrance and separation examination.  The examiner noted that there was no scientific basis for the delayed onset of noise induced hearing loss based on the Institute of Medicine's study "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  

In the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. October 2011 VA examination (shows auditory thresholds of 40 decibels or greater in both ears from 1000 to 4000 Hertz).  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, such as working in metal work, including fabricating and cutting, as well as shooting guns, as these experiences are subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The medical examiner who does have such expertise, and who reviewed the Veteran's case upon examination in October 2011, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined that the separation examination showed normal hearing, and the non-significant threshold shift between the entrance and separation examination demonstrated that his hearing loss was not related to any acoustic trauma in service, based on the 2001 Institute of Medicine report.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In fact, the Veteran himself concedes that he used hearing protection in service when firing weapons, but did not use hearing protection during any of his civilian occupations, including carpentry.  

The Veteran notes in the January 2013 Notice of Disagreement that upon enlistment he was not tested at the 3000, 5000, or 6000 Hertz range and therefore it would be impossible to determine whether there were any significant changes at higher decibel levels.  However, he asserted that there was a significant change at 4000 db threshold level.  While there was a shift between the entrance and separation examinations at 4000 Hertz, the examiner determined that there was no "significant threshold shift change."  The examiner also found that the Veteran's hearing was normal at separation and that there is no scientific basis for delayed onset of noise induced hearing loss.  The Veteran has not provided any competent evidence to the contrary.  

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise, including from metal work.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing in service and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As discussed above, the VA examiner found that hearing loss was not shown in service.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination and that hearing loss was not diagnosed at that time.  Therefore, the condition was not noted in service and continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Tinnitus

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, due to serving as metal worker.

Here, the Veteran stated during his 2011 examination that he had tinnitus that began during service when exposed to loud sounds including working with heavy equipment and diesel motors.  He was consistent in these statements in his Notice of Disagreement and VA Form 9.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of tinnitus.  See, e.g., the October 2011VA examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including being a metal worker and using guns in service, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to the VA examiner that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the lay statements and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinions, the 2011 VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was at least as likely as not related to his hearing loss, which she found not to be related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2104).

Service Connection for Hypertension 

Simply stated, there is no evidence that the Veteran has been treated for or has a hypertension since leaving service, at any point during the appeal.  The Veteran has submitted no medical evidence that he has a current diagnosis of hypertension.   

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2014).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran has not even made an argument in the form of lay evidence as to any diagnosis of hypertension other than the submission of his original claim for service connection in July 2011.  At that time, he reported that hypertension began in service.  However, in June 1972, his blood pressure reading was 120/78 and upon separation examination it was 122/82.  Furthermore, there is no clinical diagnosis of hypertension of record.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent medical evidence of record indicating the presence of a hypertension at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran has also not reported that he has persistent or recurring symptoms of hypertension.  The Board would also point out that as hypertension is not clinically demonstrated, there is no need to discuss whether such is related to service.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

Entitlement to service connection for hypertension is denied.  



REMAND

The Veteran essentially contends that he has a cervical spine disability, as well as a left and right knee disability due to service.

In November 2011, the Veteran was afforded an examination for these disabilities.  The examiner opined that the Veteran's claimed cervical spine disability was not related to military service because there was no evidence provided of an in-service neck trauma or pathology.  This opinion was confirmed in a November 2011 addendum opinion as well.  Service treatment records; however, show that the Veteran complained in March 1972 of neck problems for six weeks and problems with turning his head.  A cervical spine x-ray ruled out whiplash, but the doctor noted an impression that the Veteran had muscle strain.  Furthermore, the Veteran testified that he had neck trauma in service due to a car accident.  The Veteran is competent to report being a car accident, and service treatment records confirm he reported this accident at the time.  Therefore, upon remand the examiner should provide an addendum opinion addressing the nature and etiology of the cervical spine disability that takes into consideration the March 1972 neck problems in service due to the motor vehicle accident.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Next, in service the Veteran complained of both left and right knee disabilities.  In April 1973, the Veteran complained of a knot in his right knee for three to four months.  The impression was of a ganglion.  In May 1973, he reported knots in both knees.  An x-ray showed the knees were within normal limits.  In January 1974, the Veteran complained of an injury to left knee after falling, and that he had swelling and stiffness.  The impression was of a soft tissue bruise.  An x-ray of the left knee showed it to be within normal limits.  The Veteran stated in his 2011 VA examination and subsequent statements that his injury was that he fell four feet off a bulldozer in 1972 and onto both knees, and that he in fact injured both knees.  

The November 2011 examiner opined that it was less likely than not that the left knee condition was due to the Veteran's one time left knee injury in January 1974 as he complained of pain for eight weeks and then after that there was no ongoing treatment or pathology.  The examiner however, in rendering this opinion did not address the ganglion cyst/knots in service.  Conversely, the examiner opined that the right knee condition was less likely than not related to the Veteran's "right knee knot" in April 1973, but did not address the Veteran's contentions that he injured his right knee after falling off of bulldozer.  Therefore, upon remand, new opinions must be rendered regarding the nature and etiology of the Veteran's knee disabilities.  See Barr, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the November 2011 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed cervical spine and knee disabilities.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must determine the following:

a. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical disability began in or is etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required; however, the examiner's attention is directed to the Veteran's service treatment records including the ones showing that the Veteran complained in March 1972 of neck problems for six weeks and problems with turning his head.  

b. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability began in or is etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required; however, the examiner's attention is directed to the Veteran's competent statements in his examination and subsequent statements that he injured his left knee when he fell four feet off a bulldozer in 1972 and onto both knees; the Veteran's service treatment records showing in May 1973 that he reported knots in his left knee; and the January 1974 injury to the left knee.

c. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability began in or is etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required; however, the examiner's attention is directed to the Veteran's competent statements in his examination and subsequent statements that his injured his right knee when he fell four feet off a bulldozer in 1972 and onto both knees and April and May 1973 service treatment records indicating a ganglion/knot of the right knee.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


